Epitomized Opinion
KINKADE, J.
Toledo city brought an action against the Toledo Edison Co. and Community Traction Co. claiming there was conspiracy and collusion between the two companies in the charging and payment of excessive rates for electricity, thereby enhancing street car fares to the injury of the city and its inhabitants.
The city also complained that it was refused inspection of the electric company’s books. A restraining order was prayed for to prevent unjust rates.
Demurrer denied jurisdiction by the court and that the petition stated facts sufficient to constitute a cause of action. The city was party to a contract providing for arbitration in case of dispute as to charge for electricity or reference to the public utilities commission, but neither of these remedies had been invoked. Whether the utilities commission could' take cognizance of the rate was questioned on the .ground that the traction company was the sole customer of the electric company. Demurrer was sustained in the common pleas. On appeal the court of appeals approved the decision on demurrer, holding:
1. Since the city was a party to the contract and a large proportion of its inhabitants pay car fares the public utilities commission has jurisdiction to determine reasonableness of rates for electric energy sold traction company.
2. Appeal will be dismissed when court below is without jurisdiction.
3. Contract providing for arbitration in case of dispute affords sufficient remedy to redress wrongs.